Exhibit 10.8
MGIC INVESTMENT CORPORATION
DEFERRED COMPENSATION PLAN FOR NON-EMPLOYEE DIRECTORS
Section 1. Purpose
          (a) The purpose of the MGIC Investment Corporation Deferred
Compensation Plan for Non-Employee Directors (the “Plan”) is to promote the best
interests of MGIC Investment Corporation, a Wisconsin corporation (together with
any successor thereto, the “Company”), and its shareholders by providing a means
to attract and retain directors of the highest capabilities who are not
employees of the Company or of any Affiliate (as defined below) through
establishing a mechanism for annual grants of share units to the Company’s
Non-Employee Directors and to provide such directors with an opportunity to
defer all or any portion of their compensation for services as a member of the
Board of Directors of the Company that would otherwise be paid currently for
payment upon death, disability, termination of services or a designated
distribution date.
          (b) Effective as of January 1, 2005, the Plan is divided into two
components. The Plan, as in effect on October 3, 2004 (the “Predecessor Plan”),
shall govern Share Accounts and Interest-Bearing Accounts as of December 31,
2004, including subsequent net changes in value and net earnings of such
Accounts. The Predecessor Plan, as set forth in Appendix 1 of this Plan, governs
all amounts considered by law to be deferred under the Plan prior to January 1,
2005, and not subject to Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”). If the Predecessor Plan is materially modified, within the
meaning of Code Section 409A and the guidance thereunder, after October 3, 2004,
the exemption from regulation by Code Section 409A may be lost.
          (c) Effective as of January 1, 2005, the Plan is continued on a
prospective basis, as set forth herein.
Section 2. Definitions
          As used in the Plan, the following terms shall have the respective
meanings set forth below:
          (a) “Administrator” shall mean the Compensation Committee.
          (b) “Affiliate” shall mean any entity that, directly or through one or
more intermediaries, is controlled by, controls, or is under common control
with, the Company.
          (c) “Annual Grant” is defined in Section 4(a) hereof.
          (d) “Annual Grant Notice” is defined in Section 4(c) hereof.
          (e) “Annual Grant Share Units” is defined in Section 4(a) hereof.
          (f) “Change in Control” is defined in the Annex attached hereto.

 



--------------------------------------------------------------------------------



 



          (g) “Commission” shall mean the United States Securities and Exchange
Commission or any successor agency.
          (h) “Committee Action” is defined in Section 4(b) hereof.
          (i) “Common Stock” shall mean the common stock, $1.00 par value, of
the Company.
          (j) “Company” is defined in Section 1 hereof.
          (k) “Compensation” shall mean those fees to which Non-Employee
Directors are entitled for services rendered on the Board of Directors of the
Company or any subsidiary or any committee of such Board or subsidiary,
including attendance fees, fees for acting as committee chair or member, as well
as annual retainer fees, but excluding the Annual Grant.
          (l) “Compensation Committee” shall mean the Management Development,
Nominating and Governance Committee of the Board of Directors of the Company or,
if such committee shall cease to have oversight responsibility for the
compensation of the Company’s Chief Executive Officer and other members of
senior management, the committee of the of Board of Directors of the Company
that succeeds the Management Development, Nominating and Governance Committee
with respect to such oversight.
          (m) “Disability” shall mean disability as set forth in Code
Section 409A(a)(2)(C)(i).
          (n) “Distribution Date” shall mean the first of the month following
the earliest to occur of the following:
                    (i) The Non-Employee Director’s death.
                    (ii) The Non-Employee Director’s Disability.
                    (iii) The termination of the Non-Employee Director’s service
as a member of the Board of Directors of the Company, whether by retirement or
otherwise, provided the termination of service is a good-faith and complete
termination of the relationship with the Company in accordance with Treasury
Regulation 1.409A-1(h), which is incorporated herein by this reference.
                    (iv) The date (if any) specified by the Non-Employee
Director in accordance with Section 10 hereof.
          (o) “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended from time to time.
          (p) “Interest-Bearing Account” is defined in Section 8 hereof.
          (q) “Non-Employee Director” is defined in Section 5 hereof.

2



--------------------------------------------------------------------------------



 



          (r) “Notice” is defined in Section 6(a) hereof.
          (s) “Plan” is defined in Section 1 hereof.
          (t) “Plan Year” shall mean the calendar fiscal year of the Company.
          (u) “Share Account” is defined in Section 7(a) hereof.
Section 3. Administration
          (a) The Plan shall be administered by the Administrator. Subject to
the terms of the Plan and applicable law, the Administrator shall have full
power and authority to interpret the Plan, to prescribe, amend or rescind rules
and regulations relating to it and to make all other determinations necessary or
advisable for the administration of the Plan. The Plan shall be construed so
that transactions under the Plan will be exempt from Section 16(b) of the
Exchange Act. Unless otherwise expressly provided in the Plan, all
determinations, interpretations and other decisions by the Administrator shall
be final, conclusive and binding on all persons.
          (b) The Plan is intended to comply with the provisions of Code
Section 409A. The Company does not guarantee the tax treatment or tax
consequences associated with any payment or benefit, including but not limited
to consequences related to Code Section 409A. To the fullest possible extent
permissible, the terms of this Plan shall be interpreted in a manner which
avoids violation of Code Section 409A.
Section 4. Annual Grant of Share Units
          (a) Each year, beginning in 2009, each Non-Employee Director shall
receive a grant (an “Annual Grant”) of share units, but subject to the approval
of the Annual Grant by the Compensation Committee. Each Annual Grant shall be
made on a date and valued in an amount designated by the Compensation Committee.
For each Annual Grant, the number of share units credited to each Non-Employee
Director’s Share Account shall equal (i) the value of the Annual Grant divided
by (ii) the closing price per share of the Common Stock as reported on the New
York Stock Exchange on the date of the Annual Grant. The share units awarded
pursuant to this Section 4 shall be referred to “Annual Grant Share Units.”
          (b) Annual Grant Share Units granted to a Non-Employee Director shall
vest as provided in the action of the Compensation Committee approving the
Annual Grant (“Committee Action”).
          For purposes of the Plan and each Committee Action, except as provided
below in the last sentence of this paragraph, “retirement” of a Non-Employee
Director means termination of service as a director of the Company, if (a) the
Non-Employee Director at the time of termination was ineligible for continued
service as a director under the Company’s retirement policy; or (b) the
Non-Employee Director had served as a director of the Company for at least two
years (except that such two-year period shall not apply to a retirement that
occurs after a Change in Control) and such termination is (i) due to the
Non-Employee Director’s taking a position with or providing services to a
governmental, charitable or educational institution whose policies prohibit
continued service on the Board of Directors of the Company; (ii) due to the fact

3



--------------------------------------------------------------------------------



 



that continued service as a director would be a violation of law; or (iii) not
due to the voluntary resignation or refusal to stand for reelection by the
Non-Employee Director. It is understood that a termination of service as a
director as a result of (i) failure to get a Majority Vote, as defined in the
Company’s Articles of Incorporation or (ii) any requirement under the Company’s
Corporate Governance Guidelines to offer to resign shall be described within
clause (iii) of the immediately preceding sentence. In the case of any Annual
Grant Notice that is delivered (or as provided in subsection (c)(i), deemed
delivered) with respect to an Annual Grant during the calendar year in which
such Annual Grant is made (such Notice is a “Same Year Notice”), (i) termination
of service as director before the end of the vesting period shall be deemed to
be retirement only if due to death or Disability and (ii) notwithstanding that
service as a director continues after a Change in Control, the occurrence of a
Change in Control shall be deemed to be retirement and a director shall be
deemed to have ceased to be a director of the Company after Change in Control.
          If a Non-Employee Director ceases to be a director of the Company for
any reason other than retirement before the vesting date established in
accordance with Section 4(b), the applicable Annual Grant Share Units shall be
forfeited by the Non-Employee Director unless the forfeiture is waived by the
Compensation Committee after considering the implications of such waiver under
Section 409A of the Code.
          (c) (i) Each Non-Employee Director shall elect, within the date or
dates set forth in the Annual Grant Notice, the date or dates upon which Annual
Grant Share Units shall be distributed. Such election shall be made by written
notice to the Company in substantially the form attached hereto as Exhibit A
(“Annual Grant Notice”). Each Annual Grant Notice shall be delivered to the
Company as provided for in the applicable Committee Action. An Annual Grant
Notice (including an Annual Grant Notice deemed delivered as provided in the
next sentence and a Notice delivered as provided in clause (ii) below) is
irrevocable with respect to the Annual Grant to which such Annual Grant Notice
is effective and will remain in effect as to all future Annual Grants, except
that if a Non-Employee Director delivers an Annual Grant Notice to the
Administrator in connection with a subsequent Annual Grant and such Annual Grant
Notice elects distribution on a date or dates that are different from the last
Annual Grant Notice delivered (or deemed delivered as provided in the next
sentence) to the Administrator in connection with a prior Annual Grant, such new
Annual Grant Notice will apply to such subsequent Annual Grant and remain in
effect as contemplated above. If no Annual Grant Notice is delivered by a
Non-Employee Director to the Administrator in connection with the first Annual
Grant to such Non-Employee Director, such Director shall be deemed to have
delivered an Annual Grant Notice electing distribution in a single installment
on the tenth business day after the vesting date provided in the Committee
Action with respect to such Annual Grant.
          (ii) Notwithstanding the election timing contemplated by clause (i) of
subsection (c), any Non-Employee Director may deliver an Annual Grant Notice
with respect to an Annual Grant for which there has not been any Committee
Action to the Company’s Secretary no later than December 31 of the year prior to
the year in which there is Committee Action with respect to such Annual Grant.

4



--------------------------------------------------------------------------------



 



          (iii) In the case of any Same Year Notice, notwithstanding the date or
dates on which the Annual Grant Share Units would otherwise be distributed, if
retirement occurs during the vesting period, the date of distribution shall be
the tenth business day after such retirement.
Section 5. Eligibility
          Any member of the Company’s Board of Directors who is not an employee
of the Company or of any Affiliate (a “Non-Employee Director”) is eligible to
participate in the Plan.
Section 6. Election to Defer Compensation
          (a) Each Non-Employee Director may elect to defer all or any portion
of his or her Compensation for services rendered during a Plan Year commencing
on the first day of the Plan Year following the date such Non-Employee
Director’s deferral election is delivered to the Administrator. Any such
deferral election shall be made by written notice to the Company in
substantially the form attached hereto as Exhibit B (“Notice”).
          (b) A deferral election (including, without limitation, the amount
deferred as specified in each Non-Employee Director’s Notice) is irrevocable and
will remain in effect as to all future Plan Years and deferred amounts until a
Non-Employee Director delivers an amended Notice to the Administrator and such
new irrevocable election or revocation becomes effective. Any amended Notice
shall be effective with respect to Compensation earned on and after the first
day of the Plan Year beginning after the date the amended Notice is delivered to
the Administrator.
          (c) The most recent Notice provided under this Plan, or the
Predecessor Plan prior to January 1, 2005, shall be a Non-Employee Director’s
initial Notice under this Plan.
          (d) If a newly-elected Non-Employee Director completes his or her
initial Notice not later than thirty (30) days after the date of his or her
election as Director, such Notice shall be effective as to Compensation earned
for services performed on and after the first day of the first Plan Year quarter
beginning after such Notice is delivered to the Administrator.
Section 7. Bookkeeping Share Unit Accounts
          (a) The Company shall establish and maintain a bookkeeping share unit
account (“Share Account”) for each Non-Employee Director participating in the
Plan. The Share Account shall reflect all entries required to be made pursuant
to (i) Annual Grants pursuant to Section 4, (ii) except as set forth in
Section 8(a), the Non-Employee Director’s Notice and amended Notices, if any,
and (iii) pursuant to this Plan. Non-Employee Directors shall have no rights as
stockholders of the Company with respect to share units credited to their Share
Accounts.
          (b) At the end of each Plan Year quarter ending with the quarter
ending December 31, 2008, a Non-Employee Director’s Share Account shall be
credited with a number of share units equal to (i) the portion of the
Non-Employee Director’s Compensation for such quarter designated in his or her
then effective Notice to be deferred and converted into share

5



--------------------------------------------------------------------------------



 



units divided by (ii) the closing price per share of the Common Stock on the New
York Stock Exchange on the last trading day of such quarter.
          (c) Whenever cash dividends or other distributions are paid by the
Company on its outstanding Common Stock, there shall be credited to each
Non-Employee Director’s Share Account additional share units equal to (i) the
aggregate dividend or distribution that would be payable on a number of
outstanding shares of Common Stock equal to the number of share units in such
Non-Employee Director’s Share Account on the record date for the dividend
divided by (ii) the closing price per share of the Common Stock as reported on
the New York Stock Exchange on the last trading day immediately preceding the
date of payment of the dividend.
          (d) The number of share units credited to each Non-Employee Director’s
Share Account shall be adjusted as appropriate in the event of any changes in
the outstanding Common Stock by reason of any stock dividend, stock split,
recapitalization, merger, consolidation, combination, exchange of stock or other
similar corporate change.
Section 8. Interest-Bearing Accounts
          (a) The Company shall establish and maintain a bookkeeping
interest-bearing account (“Interest-Bearing Account”) for each Non-Employee
Director participating in the Plan. The Interest-Bearing Account shall reflect
all entries required to be made pursuant to the Non-Employee Director’s Notice
and amended Notices, if any, and pursuant to this Plan. Notwithstanding any
Notice and amended Notices, if any, effective on and after January 1, 2009 that
include an election to have amounts credited to a Share Account, all such
amounts shall be made credited to such Non-Employee Director’s Interest-Bearing
Account.
          (b) At the end of each Plan Year quarter, a Non-Employee Director’s
Interest-Bearing Account shall be credited with the portion of the Non-Employee
Director’s Compensation for such quarter designated in his or her then effective
Notice to be deferred and credited to his or her Interest-Bearing Account. A
Non-Employee Director’s Interest-Bearing Account balance at the beginning of
each Plan Year quarter shall also be credited at the end of such quarter with
interest for the quarter at a rate equal to the Six Month U.S. Treasury Bill
Rate determined at the closest preceding January 1 or July 1 of each year.
Section 9. Account Transfer
          A Non-Employee Director may not transfer or convert a Share Account to
an Interest-Bearing Account or vice versa.
Section 10. Distributions
          (a) A Non-Employee Director may designate on his or her initial Notice
a Distribution Date for the commencement of payment of amounts credited to his
or her Share Account and Interest-Bearing Account; provided, however, that
amounts associated with Annual Grant Share Units shall be distributed in
accordance with the applicable Annual Grant Notice(s). All Distribution Date
elections made by Non-Employee Directors are irrevocable; provided, however,
that each Non-Employee Director who has an initial Notice on file with the Plan
before

6



--------------------------------------------------------------------------------



 



January 1, 2009, may, not later than December 31, 2008, designate a Distribution
Date that shall supersede any previous designation of a Distribution Date. Such
designation shall be irrevocable effective January 1, 2009.
          (b) A Non-Employee Director shall direct in his or her initial Notice
whether distributions of the amount(s) accumulated in his or her Share Account
(other than amounts associated with Annual Grant Share Units, which shall be
distributed in accordance with the applicable Annual Grant Notice(s)) and/or
Interest-Bearing Account are to be made in (i) a lump sum, payable on the first
business day of the calendar month following the applicable Distribution Date,
or (ii) up to ten (10) annual installments commencing on the first business day
of the calendar month following the applicable Distribution Date and continuing
on the appropriate number of consecutive anniversaries of such date. If a
Non-Employee Director receives distributions on an installment basis, whether
pursuant to a Notice or an Annual Grant Notice, amounts remaining in his or her
Share Account and/or Interest-Bearing Account before payment in full is
completed shall continue to be credited, as appropriate, with (i) additional
share units in the event cash dividends are paid by the Company and shall be
appropriately adjusted in the event of any changes in the outstanding Common
Stock in accordance with Sections 7(c) and 7(d), respectively, hereof and/or
(ii) interest in accordance with Section 8(b) hereof. All designations of a form
of payment shall be irrevocable; provided, however, that each Non-Employee
Director who has an initial Notice on file with the Plan before January 1, 2009,
may, not later than December 31, 2008, designate a form of payment that shall
supersede any previous designation of a form of payment. Such designation shall
be irrevocable effective January 1, 2009.
          (c) All distributions made pursuant to the Plan shall be made in cash
and, if appropriate, will be deemed to be made from the Share Accounts and the
Interest-Bearing Accounts pro rata, excluding, for purposes of such pro rata
calculations, the portion of the Share Accounts attributable to Annual Grants.
When distributions are made from a Share Account, the Company shall pay on the
applicable date an amount in cash equal to the average of the closing price per
share of the Common Stock on the New York Stock Exchange for the five
(5) consecutive trading days immediately preceding the date of distribution
multiplied by the number of share units (i.e., shares of Common Stock since each
unit represents one share) that would be otherwise distributable.
          (d) If the Distribution Date is the first day of the month following
the Non-Employee Director’s death or a fixed date which in fact occurs after the
Non-Employee Director’s death or if at the time of death the Non-Employee
Director was receiving distributions in installments, the balance remaining in
the Non-Employee Director’s Share Account and/or Interest-Bearing Account shall
be distributed to such beneficiary or beneficiaries as such Non-Employee
Director shall have designated by an instrument in writing filed with the
Company prior to the Non-Employee Director’s death. All distributions to the
Non-Employee Director’s beneficiary or beneficiaries shall be in a lump sum and
will be made as soon as practicable after the Non-Employee Director’s death. In
the absence of an effective beneficiary designation, the Non-Employee Director’s
Share Account and/or Interest-Bearing Account balance(s) shall be distributed to
his or her estate.

7



--------------------------------------------------------------------------------



 



Section 11. Amendments and Termination.
          The Board of Directors of the Company hereby reserves the right to
amend this Plan from time to time and to terminate this Plan at any time without
the consent of the Non-Employee Directors or their beneficiaries; provided,
however, that no amendment or termination may reduce any Share Account and/or
Interest-Bearing Account balance accrued on behalf of a Non-Employee Director
based on deferrals already made, or divest any Non-Employee Director of rights
to which he or she would have been entitled if the Plan had been terminated
immediately prior to the effective date of such amendment.
Section 12. General.
          (a) Assignment. Neither the Non-Employee Director, nor his or her
beneficiary, nor his or her estate shall have any right or power to transfer,
assign, pledge, encumber or otherwise dispose of any rights hereunder and any
such attempt to assign, transfer, pledge or other conveyance shall not be
recognized by the Company. The rights of a Non-Employee Director hereunder are
exercisable during the Non-Employee Director’s lifetime only by him or her or
his or her guardian or legal representative.
          (b) Non-Employee Directors’ Rights Unsecured. The right of any
Non-Employee Director or his or her beneficiary to receive a distribution
hereunder shall be an unsecured claim against the general assets of the Company,
and neither the Non-Employee Director nor any beneficiary shall have any right,
title or interest in or against any amount credited to his or her Share Account,
his or her Interest-Bearing Account or any other specific assets of the Company
prior to the payment thereof to such person.
          (c) Funding. This Plan is unfunded and is maintained by the Company
for the purpose of providing deferred compensation to Non-Employee Directors.
Nothing contained in this Plan and no action taken pursuant to its terms shall
create or be construed to create a trust of any kind, or a fiduciary
relationship between the Company and any Non-Employee Director or his or her
beneficiary, or any other person. The Company may authorize the creation of a
trust or other arrangement to assist the Company in meeting the obligations
created under the Plan. Any liability to any person with respect to the Plan
shall be based solely upon any contractual obligations that may be created
pursuant to the Plan. No obligation of the Company hereunder shall be deemed to
be secured by any pledge of, or other encumbrance on, any property of the
Company.
          (d) Withholding for Taxes. No later than the date as of which an
amount first becomes includable in the gross income of the Non-Employee Director
for Federal income tax purposes with respect to any participation under the
Plan, the Non-Employee Director shall pay to the Company, or make arrangements
satisfactory to the Company regarding the payment of, any Federal, state, local
or foreign taxes of any kind required by law to be withheld with respect to such
amount.
          (e) Costs of Administration. Costs of administration of the Plan will
be paid by the Company.

8



--------------------------------------------------------------------------------



 



          (f) Benefit Statements. The Company shall provide statements with
respect to Share Accounts and/or Interest-Bearing Accounts to participating
Non-Employee Directors on a periodic basis, but not less than annually, in such
form and at such time as it deems appropriate.
          (g) Governing Law. The validity, construction, and effect of the Plan
and any rules and regulations relating to the Plan shall be determined in
accordance with the laws of the State of Wisconsin and applicable federal law.
          (h) Severability. If any provision of the Plan is or becomes or is
deemed to be invalid, illegal or unenforceable in any jurisdiction, or as to any
person, or would disqualify the Plan under any law deemed applicable by the
Administrator, such provision shall be construed or deemed amended to conform to
applicable laws, or if it cannot be so construed or deemed amended without, in
the determination of the Administrator, materially altering the intent of the
Plan, such provision shall be stricken as to such jurisdiction or person and the
remainder of the Plan shall remain in full force and effect.
          (i) Headings. Headings are given to the Sections and subsections of
the Plan solely as a convenience to facilitate reference. Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of the Plan or any provision thereof.
          (j) Tax Gross-up Payment. To the extent a Non-Employee Director
becomes subject to the additional tax imposed on deferred compensation
arrangements pursuant to Internal Revenue Code (“Code”) Section 409A as a result
of any payment due under the Plan, the Company shall promptly reimburse the
Non-Employee Director by paying to him or her an additional amount such that the
net amount retained by the Non-Employee Director, after deduction of any
additional taxes imposed under Code Section 409A on such payment and any
federal, state and local income and other payroll taxes and additional tax
imposed; provided, that the imposition of such additional taxes under Code
Section 409A is not the direct or indirect result of any breach by the
Non-Employee Director of any term of the Plan and provided further that the
Non-Employee Director shall have cooperated with the Company to execute any
amendment to the provisions of the Plan affecting him or her reasonably
necessary to avoid the imposition of such tax, but only to the minimum extent
necessary to avoid the application of such tax and only to the extent that the
Non-Employee Director would not, as a result, suffer any overall reduction in
the amounts otherwise payable to him or her under the Plan. Any payment by the
Company pursuant to this Section 12(j) shall be made by the end of the
Non-Employee Director’s taxable year next following the year in which the
related taxes are remitted to the taxing authority or, if later, where the
related taxes are the result of tax audit or litigation, by the later of the end
of the Non-Employee Director’s taxable year next following the year in which the
taxes that are the subject of the audit or litigation are remitted to the taxing
authority or, if no taxes are to be remitted, the end of the Non-Employee
Director’s taxable year next following the year in which the audit or litigation
is completed.
Section 13. Effective Date of the Plan.
          The Plan shall be effective as of January 1, 2005.

9



--------------------------------------------------------------------------------



 



Exhibit A
NOTICE OF ELECTION REGARDING ANNUAL GRANTS
          The undersigned, being a Non-Employee Director of MGIC Investment
Corporation (the “Company”), hereby makes this election pursuant to the
Company’s Deferred Compensation Plan for Non-Employee Directors (the “Deferred
Compensation Plan”).
          1. The undersigned elects to receive distributions related to his
Annual Grants awarded as follows in (please check one):
o One lump-sum, payable on the tenth business day following the vesting date
provided for in the applicable Committee Action
o In 1, 2, 3, 4, 5, 6, 7, 8, 9, 10 (please circle one number) annual
installments commencing on the first business day of the calendar month
following the termination of the Non-Employee Director’s service as a member of
the Board of Directors of the Company, as contemplated by Section 2(n)(iii) of
the Plan, and continuing on the appropriate number of consecutive anniversaries
of such date.
          2. Designation of Beneficiary with respect to Annual Grants.
          Name and Address of Beneficiary:
                                                                      
                                                                      
                                                                      
          All capitalized terms used but not defined herein shall have the
meanings assigned to them in the Deferred Compensation Plan.

                    Director
 
       
 
  Date:    
 
       

10



--------------------------------------------------------------------------------



 



Exhibit B
NOTICE OF ELECTION TO DEFER COMPENSATION UNDER MGIC INVESTMENT
CORPORATION DEFERRED COMPENSATION PLAN FOR NON-EMPLOYEE DIRECTORS
          The undersigned, being a Non-Employee Director of MGIC Investment
Corporation (the “Company”), hereby elects to participate in the Company’s
Deferred Compensation Plan for Non-Employee Directors (the “Deferred
Compensation Plan”) on the terms and conditions set forth in such Plan and
pursuant to the specific instructions below:
          1. Percentage of Directors’ Compensation to be deferred for services
rendered during all Plan Years beginning after the date of this Notice. A newly
eligible Director may make a mid-year election within 30 days of initial
eligibility with respect to Fees earned after the date the election is provided
to the Corporation. Please list percentage of fees you wish to defer and have
credited to your Interest-Bearing Account:
     ___% Annual Retainer Fee       ___% Board and Committee Fees
THIS ELECTION IS APPLICABLE TO DEFERRALS MADE AFTER THE CALENDAR YEAR IN WHICH
THIS ELECTION IS MADE. THIS ELECTION DOES NOT APPLY TO DEFERRALS MADE BEFORE
THAT DATE, IF ANY. IF YOU ARE CHANGING YOUR DEFERRAL PERCENTAGE PROSPECTIVELY,
BUT DO NOT WISH TO CHANGE YOUR PAYMENT METHOD FOR SUBSEQUENT DEFERRALS FROM AN
ELECTION CURRENTLY ON FILE, THEN DO NOT COMPLETE THIS SECTION.
          2. Method by which Interest-Bearing Account balance(s) shall be paid.
Please check one:
o One lump-sum, payable on first business day of the calendar month following
the applicable Distribution Date
o In 1, 2, 3, 4, 5, 6, 7, 8, 9, 10 (please circle one number) annual
installments commencing on the first business day of the calendar month
following the applicable Distribution Date and continuing on the appropriate
number of consecutive anniversaries of such date.
          3. Optional designation of a Distribution Date other than the first to
occur of death, Disability or termination of service as a member of the Board of
Directors of the Company, whether by retirement or otherwise. Please specify
such other Distribution Date if you desire:
Other fixed Distribution Date:
                                                            

11



--------------------------------------------------------------------------------



 



          4. Designation of Beneficiary under the Deferred Compensation Plan, if
any.
          Name and Address of Beneficiary:
                                                                      
                                                                      
                                                                      
          All capitalized terms used but not defined herein shall have the
meanings assigned to them in the Deferred Compensation Plan.

                    Director
 
       
 
  Date:    
 
       

12



--------------------------------------------------------------------------------



 



ANNEX
DEFINITION OF “CHANGE IN CONTROL OF THE COMPANY”
AND RELATED TERMS
          1 Change in Control of the Company. A “Change in Control of the
Company” shall be deemed to have occurred if an event set forth in any one of
the following paragraphs shall have occurred:
               (i) any Person (other than (A) the Company or any of its
subsidiaries, (B) a trustee or other fiduciary holding securities under any
employee benefit plan of the Company or any of its subsidiaries, (C) an
underwriter temporarily holding securities pursuant to an offering of such
securities or (D) a corporation owned, directly or indirectly, by the
shareholders of the Company in substantially the same proportions as their
ownership of stock in the Company (“Excluded Persons”)) is or becomes the
Beneficial Owner, directly or indirectly, of securities of the Company (not
including in the securities beneficially owned by such Person any securities
acquired directly from the Company or its Affiliates after July 22, 1999,
pursuant to express authorization by the Board of Directors of the Company (the
“Board”) that refers to this exception) representing more than 50% of the total
fair market value of the stock of the Company or representing 50% or more of the
total voting power of the stock of the Company; or
               (ii) during any 12 consecutive month period, the following
individuals cease for any reason to constitute a majority of the number of
directors of the Company then serving: (A) individuals who, on July 22, 1999,
constituted the Board and (B) any new director (other than a director whose
initial assumption of office is in connection with an actual or threatened
election contest, including but not limited to a consent solicitation, relating
to the election of directors of the Company, as such terms are used in
Rule 14a-11 of Regulation 14A under the Act) whose appointment or election by
the Board or nomination for election by the Company’s shareholders was approved
by a vote of at least a majority of the directors then still in office who
either were directors on July 22, 1999, or whose initial appointment, election
or nomination for election as a director which occurred after July 22, 1999 was
approved by such vote of the directors then still in office at the time of such
initial appointment, election or nomination who were themselves either directors
on July 22, 1999 or initially appointed, elected or nominated by such majority
vote as described above ad infinitum (collectively the “Continuing Directors”);
provided, however, that individuals who are appointed to the Board pursuant to
or in accordance with the terms of an agreement relating to a merger,
consolidation, or share exchange involving the Company (or any direct or
indirect subsidiary of the Company) shall not be Continuing Directors for
purposes of this Plan until after such individuals are first nominated for
election by a vote of at least a majority of the then Continuing Directors and
are thereafter elected as

13



--------------------------------------------------------------------------------



 



directors by the shareholders of the Company at a meeting of shareholders held
following consummation of such merger, consolidation, or share exchange; and,
provided further, that in the event the failure of any such persons appointed to
the Board to be Continuing Directors results in a Change in Control of the
Company, the subsequent qualification of such persons as Continuing Directors
shall not alter the fact that a Change in Control of the Company occurred; or
               (iii) a merger, consolidation or share exchange of the Company
with any other corporation is consummated or voting securities of the Company
are issued in connection with a merger, consolidation or share exchange of the
Company (or any direct or indirect subsidiary of the Company) pursuant to
applicable stock exchange requirements, other than (A) a merger, consolidation
or share exchange which would result in the voting securities of the Company
entitled to vote generally in the election of directors outstanding immediately
prior to such merger, consolidation or share exchange continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity or any parent thereof) at least 50% of the combined voting
power of the voting securities of the Company or such surviving entity or any
parent thereof entitled to vote generally in the election of directors of such
entity or parent outstanding immediately after such merger, consolidation or
share exchange, or (B) a merger, consolidation or share exchange effected to
implement a recapitalization of the Company (or similar transaction) in which no
Person (other than an Excluded Person) is or becomes the Beneficial Owner,
directly or indirectly, of securities of the Company (not including in the
securities beneficially owned by such Person any securities acquired directly
from the Company or its Affiliates after July 22, 1999, pursuant to express
authorization by the Board that refers to this exception) representing at least
50% of the combined voting power of the Company’s then outstanding voting
securities entitled to vote generally in the election of directors; or
               (iv) the sale or disposition by the Company of all or
substantially all of the Company’s assets to a Person (in one transaction or a
series of related transactions within any period of 12 consecutive months),
other than a sale or disposition by the Company of all or substantially all of
the Company’s assets to (a) a shareholder of the Company (immediately before the
asset transfer) in exchange for or with respect to its stock; (b) an entity, 50%
or more of the total value or voting power of which is owned, directly or
indirectly, by the Company; (c) a Person that owns, directly or indirectly, 50%
or more of the total value or voting power of all of the outstanding stock of
the Company; or (d) an entity, at least 50% of the total value or voting power
of which is owned, directly or indirectly, by a Person that owns, directly or
indirectly, 50% or more of the total value or voting power of all the
outstanding voting stock of the Company. It is understood that in no event shall
a sale or disposition of assets be considered to be a sale of substantially all
of the assets unless the assets sold or disposed of have a total gross fair
market value of at least 40% of the total gross fair market value of all of the
Company’s assets immediately prior to such sale or disposition.

14



--------------------------------------------------------------------------------



 



          2 Related Definitions. For purposes of this Annex, the following
terms, when capitalized, shall have the following meanings:
               (i) Act. The term “Act” means the Securities Exchange Act of
1934, as amended.
               (ii) Affiliate and Associate. The terms “Affiliate” and
“Associate” shall have the respective meanings ascribed to such terms in
Rule l2b-2 of the General Rules and Regulations under the Act.
               (iii) Beneficial Owner. A Person shall be deemed to be the
“Beneficial Owner” of any securities:
                 (a) which such Person or any of such Person’s Affiliates or
Associates has the right to acquire (whether such right is exercisable
immediately or only after the passage of time) pursuant to any agreement,
arrangement or understanding, or upon the exercise of conversion rights,
exchange rights, rights, warrants or options, or otherwise; provided, however,
that a Person shall not be deemed the Beneficial Owner of, or to beneficially
own, (A) securities tendered pursuant to a tender or exchange offer made by or
on behalf of such Person or any of such Person’s Affiliates or Associates until
such tendered securities are accepted for purchase, or (B) securities issuable
upon exercise of Rights issued pursuant to the terms of the Company’s Rights
Agreement, dated as of July 22, 1999, between the Company and Wells Fargo Bank
Minnesota, National Association (as successor Rights Agent), as amended from
time to time (or any successor to such Rights Agreement), at any time before the
issuance of such securities;
                 (b) which such Person or any of such Person’s Affiliates or
Associates, directly or indirectly, has the right to vote or dispose of or has
“beneficial ownership” of (as determined pursuant to Rule l3d-3 of the General
Rules and Regulations under the Act), including pursuant to any agreement,
arrangement or understanding; provided, however, that a Person shall not be
deemed the Beneficial Owner of, or to beneficially own, any security under this
Subsection 2(b) as a result of an agreement, arrangement or understanding to
vote such security if the agreement, arrangement or understanding: (A) arises
solely from a revocable proxy or consent given to such Person in response to a
public proxy or consent solicitation made pursuant to, and in accordance with,
the applicable rules and regulations under the Act and (B) is not also then
reportable on a Schedule l3D under the Act (or any comparable or successor
report); or
                 (c) which are beneficially owned, directly or indirectly, by
any other Person with which such Person or any of such Person’s Affiliates or

15



--------------------------------------------------------------------------------



 



Associates has any agreement, arrangement or understanding for the purpose of
acquiring, holding, voting (except pursuant to a revocable proxy as described in
Subsection 2(b) above) or disposing of any voting securities of the Company.
                 (iv) Person. The term “Person” shall mean any individual, firm,
partnership, corporation or other entity, including any successor (by merger or
otherwise) of such entity, or a group of any of the foregoing acting in concert.
                 (v) Stock. The term “stock” shall have the meaning contemplated
by Treasury Regulation 1.409A-1 et seq.

16



--------------------------------------------------------------------------------



 



Appendix 1
No Significant Modification Permitted after October 3, 2004
MGIC INVESTMENT CORPORATION
DEFERRED COMPENSATION PLAN FOR NON-EMPLOYEE DIRECTORS
Section 1. Purpose
          The purpose of the MGIC Investment Corporation Deferred Compensation
Plan for Non-Employee Directors (the “Plan”) is to promote the best interests of
MGIC Investment Corporation, a Wisconsin corporation (together with any
successor thereto, the “Company”), and its shareholders by providing a means to
attract and retain directors of the highest capabilities who are not employees
of the Company or of any Affiliate (as defined below) and to provide such
directors with an opportunity to defer and convert all or any portion of their
compensation for services as a member of the Board of Directors of the Company
into share units representing an investment in shares of Common Stock of the
Company and/or an interest-bearing account for payment upon death, disability,
termination of services or designated distribution date.
Section 2. Definitions
          As used in the Plan, the following terms shall have the respective
meanings set forth below:
          (a) “Administrator” shall mean the Secretary of the Company or such
other person or persons as the Board of Directors of the Company may designate
to administer the Plan.
          (b) “Affiliate” shall mean any entity that, directly or through one or
more intermediaries, is controlled by, controls, or is under common control
with, the Company.
          (c) “Commission” shall mean the United States Securities and Exchange
Commission or any successor agency.
          (d) “Common Stock” shall mean the common stock, $1.00 par value, of
the Company.
          (e) “Company” is defined in Section 1 hereof.
          (f) “Compensation” shall mean those fees paid by the Company to
Non-Employee Directors for services rendered on the Board of Directors of the
Company or any committee of such Board, including attendance fees, fees for
acting as committee chair or member, as well as annual retainer fees.
          (g) “Disability” shall mean disability as set forth in
Section 22(e)(3) of the Internal Revenue Code of 1986, as amended.
          (h) “Distribution Date” shall mean the earliest to occur of the
following events:
                    (i) The Non-Employee Director’s death.

 



--------------------------------------------------------------------------------



 



                    (ii) The Non-Employee Director’s Disability.
                    (iii) The termination of the Non-Employee Director’s service
as a member of the Board of Directors of the Company, whether by retirement or
otherwise.
                    (iv) The date (if any) specified by the Non-Employee
Director in accordance with Section 10 hereof.
          (i) “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended from time to time.
          (j) “Interest-Bearing Account” is defined in Section 8 hereof.
          (k) “Non-Employee Director” is defined in Section 5 hereof.
          (l) “Notice” is defined in Section 6(a) hereof.
          (m) “Plan” is defined in Section 1 hereof.
          (n) “Plan Year” shall mean the calendar fiscal year of the Company.
          (o) “Rule 16b-3” shall mean Rule 16b-3 as promulgated by the
Commission under the Exchange Act, or any successor rule or regulation thereto.
          (p) “Share Account” is defined in Section 7(a) hereof.
Section 3. Administration
          The Plan shall be administered by the Administrator. Subject to the
terms of the Plan and applicable law, the Administrator shall have full power
and authority to interpret the Plan, to prescribe, amend or rescind rules and
regulations relating to it and to make all other determinations necessary or
advisable for the administration of the Plan. The Plan shall be construed so
that transactions under the Plan will be exempt from Section 16(b) of the
Exchange Act. Unless otherwise expressly provided in the Plan, all
determinations, interpretations and other decisions by the Administrator shall
be final, conclusive and binding on all persons.
Section 4. Share Units Subject to Plan
          The maximum number of share units (representing shares of Common
Stock) that may be issued under the Plan shall be 80,0001 units, subject to
adjustment upon changes in the capitalization of the Company as provided in
Section 7(d) hereof. Any deferral which would cause such number to exceed 80,000
share units shall be credited to the Interest-Bearing Accounts.
 

1   Reflects adjustments for two-for-one stock splits in December, 1993 and
June, 1997.

2



--------------------------------------------------------------------------------



 



Section 5. Eligibility
          Any member of the Company’s Board of Directors who is not an employee
of the Company or of any Affiliate (a “Non-Employee Director”) is eligible to
participate in the Plan.
Section 6. Election to Defer Compensation
          (a) Each Non-Employee Director may elect to defer all or any portion
of his or her Compensation for services rendered during all Plan Year quarters
commencing on the first day of the Plan Year quarter following the date of such
Non-Employee Director’s Notice. Any such deferral election shall be made by
written notice to the Company in substantially the form attached hereto as
Exhibit A (“Notice”). In the Notice, the Non-Employee Director shall indicate
whether the amount to be deferred shall be (i) converted into share units and
credited to a Share Account as provided in Section 7 hereof, (ii) credited to an
Interest-Bearing Account as provided in Section 8 hereof, or (iii) credited to a
combination of both accounts.
          (b) A deferral election (including, without limitation, the amount
deferred as specified in each Non-Employee Director’s Notice) is irrevocable and
will remain in effect as to all future Plan Year quarters and deferred amounts
until a Non-Employee Director submits an amended Notice to the Company and such
new irrevocable election or revocation becomes effective. Any amended Notice
shall be effective with respect to Compensation earned on and after the first
day of the Plan Year quarter beginning after the date of the amended Notice.
Section 7. Bookkeeping Share Unit Accounts
          (a) The Company shall establish and maintain a bookkeeping share unit
account (“Share Account”) for each Non-Employee Director participating in the
Plan. The Share Account shall reflect all entries required to be made pursuant
to the Non-Employee Director’s Notice and amended Notices, if any, and pursuant
to this Plan.
          (b) At the end of each Plan Year quarter, a Non-Employee Director’s
Share Account shall be credited with a number of share units equal to (i) the
portion of the Non-Employee Director’s Compensation deferred for such quarter
designated in his or her then effective Notice to be converted into share units
divided by (ii) the closing price per share of the Common Stock on the New York
Stock Exchange on the last trading day of such quarter. Non-Employee Directors
shall have no rights as stockholders of the Company with respect to share units
credited to their Share Accounts.
          (c) Whenever cash dividends or other distributions are paid by the
Company on its outstanding Common Stock, there shall be credited to each
Non-Employee Director’s Share Account additional share units equal to (i) the
aggregate dividend or distribution that would be payable on a number of
outstanding shares of Common Stock equal to the number of share units in such
Non-Employee Director’s Share Account on the record date for the dividend
divided by (ii) the closing price per share of the Common Stock as reported on
the New York Stock Exchange on the last trading day immediately preceding the
date of payment of the dividend.

3



--------------------------------------------------------------------------------



 



          (d) The number of share units credited to each Non-Employee Director’s
Share Account shall be adjusted as appropriate in the event of any changes in
the outstanding Common Stock by reason of any stock dividend, stock split,
recapitalization, merger, consolidation, combination, exchange of stock or other
similar corporate change.
Section 8. Interest-Bearing Accounts
          (a) The Company shall establish and maintain a bookkeeping
interest-bearing account (“Interest-Bearing Account”) for each Non-Employee
Director participating in the Plan. The Interest-Bearing Account shall reflect
all entries required to be made pursuant to the Non-Employee Director’s Notice
and amended Notices, if any, and pursuant to this Plan.
          (b) At the end of each Plan Year quarter, a Non-Employee Director’s
Interest-Bearing Account shall be credited with the portion of the Non-Employee
Director’s Compensation deferred for such quarter designated in his or her then
effective Notice to be credited to his or her Interest-Bearing Account. A
Non-Employee Director’s Interest-Bearing Account balance at the beginning of
each Plan Year quarter shall also be credited at the end of such quarter with
interest for the quarter at a rate equal to the Six Month U.S. Treasury Bill
Rate determined at the closest preceding January 1 or July 1 of each year.
Section 9. Account Transfer
          A Non-Employee Director may not transfer or convert a Share Account to
an Interest-Bearing Account or vice versa. Notwithstanding the above or anything
in this Plan to the contrary, a Non-Employee Director who has previously
deferred Compensation under a Deferred Director Fee Agreement with the Company
may elect to convert all or any portion of such previously deferred Compensation
into share units, and thereby credit his or her Share Account, by submitting to
the Company a written transfer election in substantially the form attached
hereto as Exhibit B during the period beginning on the day following public
release of financial results for the quarter ending September 30, 1993 and
ending on the twentieth day following such date. All amounts previously deferred
under the Deferred Director Fee Agreement not so converted into share units will
be transferred and credited to the Non-Employee Director’s Interest-Bearing
Account under this Plan.
Section 10. Distributions
          (a) A Non-Employee Director may designate on his or her initial Notice
a Distribution Date for the commencement of payment of amounts credited to his
or her Share Account and Interest-Bearing Account; provided, however, that any
Distribution Date elected by a Non-Employee Director shall not be effective
until the first day of the month coincident with or following the date that is
six months after the initial Notice or amended Notice, as the case may be. All
Distribution Date elections made by Non-Employee Directors are irrevocable and
shall remain in effect until another irrevocable Distribution Date election
becomes effective.
          (b) A Non-Employee Director shall direct in his or her initial Notice
whether distributions of the amount(s) accumulated in his or her Share Account
and/or Interest-Bearing Account are to be made in (i) a lump sum, payable on the
first business day of the calendar month following the applicable Distribution
Date, or (ii) up to ten (10) annual installments

4



--------------------------------------------------------------------------------



 



commencing on the first business day of the calendar month following the
applicable Distribution Date and continuing on the appropriate number of
consecutive anniversaries of such date. If a Non-Employee Director receives
distributions on an installment basis, amounts remaining in his or her Share
Account and/or Interest-Bearing Account before payment in full is completed
shall continue to be credited, as appropriate, with (i) additional share units
in the event cash dividends are paid by the Company and shall be appropriately
adjusted in the event of any changes in the outstanding Common Stock in
accordance with Sections 7(c) and 7(d), respectively, hereof and/or
(ii) interest in accordance with Section 8(b) hereof.
          (c) All distributions made pursuant to the Plan shall be made in cash
and, if appropriate, will be deemed to be made from the Share Accounts and the
Interest-Bearing Accounts pro rata. If a Non-Employee Director has elected that
some or all of his or her deferred Compensation be converted into share units as
provided in Section 7 hereof, then the Company shall pay on the applicable date
an amount in cash equal to the average of the closing price per share of the
Common Stock on the New York Stock Exchange for the five (5) consecutive trading
days immediately preceding the date of distribution multiplied by the number of
share units (i.e., shares of Common Stock since each unit represents one share)
that would be otherwise distributable.
          (d) A Non-Employee Director may amend the method by which
distributions are made under this Section 10 and Part III of the Notice by
submitting an amended Notice to the Company.
          (e) If the Distribution Date is the first day of the month following
the Non-Employee Director’s death or a fixed date which in fact occurs after the
Non-Employee Director’s death or if at the time of death the Non-Employee
Director was receiving distributions in installments, the balance remaining in
the Non-Employee Director’s Share Account and/or Interest-Bearing Account shall
be distributed to such beneficiary or beneficiaries as such Non-Employee
Director shall have designated by an instrument in writing filed with the
Company prior to the Non-Employee Director’s death. All distributions to the
Non-Employee Director’s beneficiary or beneficiaries shall be in a lump sum and
will be made as soon as practicable after the Non-Employee Director’s death. In
the absence of an effective beneficiary designation, the Non-Employee Director’s
Share Account and/or Interest-Bearing Account balance(s) shall be distributed to
his or her estate.
Section 11. Amendments and Termination.
          The Board of Directors of the Company hereby reserves the right to
amend this Plan from time to time and to terminate this Plan at any time without
the consent of the Non-Employee Directors or their beneficiaries; provided,
however, that no amendment or termination may reduce any Share Account and/or
Interest-Bearing Account balance accrued on behalf of a Non-Employee Director
based on deferrals already made, or divest any Non-Employee Director of rights
to which he or she would have been entitled if the Plan had been terminated
immediately prior to the effective date of such amendment.

5



--------------------------------------------------------------------------------



 



Section 12. General.
          (a) Assignment. Neither the Non-Employee Director, nor his or her
beneficiary, nor his or her estate shall have any right or power to transfer,
assign, pledge, encumber or otherwise dispose of any rights hereunder and any
such attempt to assign, transfer, pledge or other conveyance shall not be
recognized by the Company. The rights of a Non-Employee Director hereunder are
exercisable during the Non-Employee Director’s lifetime only by him or her or
his or her guardian or legal representative.
          (b) Non-Employee Directors’ Rights Unsecured. The right of any
Non-Employee Director or his or her beneficiary to receive a distribution
hereunder shall be an unsecured claim against the general assets of the Company,
and neither the Non-Employee Director nor any beneficiary shall have any right,
title or interest in or against any amount credited to his or her Share Account,
his or her Interest-Bearing Account or any other specific assets of the Company
prior to the payment thereof to such person.
          (c) Funding. This Plan is unfunded and is maintained by the Company
for the purpose of providing deferred compensation to Non-Employee Directors.
Nothing contained in this Plan and no action taken pursuant to its terms shall
create or be construed to create a trust of any kind, or a fiduciary
relationship between the Company and any Non-Employee Director or his or her
beneficiary, or any other person. The Company may authorize the creation of a
trust or other arrangement to assist the Company in meeting the obligations
created under the Plan. Any liability to any person with respect to the Plan
shall be based solely upon any contractual obligations that may be created
pursuant to the Plan. No obligation of the Company hereunder shall be deemed to
be secured by any pledge of, or other encumbrance on, any property of the
Company.
          (d) Withholding for Taxes. No later than the date as of which an
amount first becomes includable in the gross income of the Non-Employee Director
for Federal income tax purposes with respect to any participation under the
Plan, the Non-Employee Director shall pay to the Company, or make arrangements
satisfactory to the Company regarding the payment of, any Federal, state, local
or foreign taxes of any kind required by law to be withheld with respect to such
amount.
          (e) Costs of Administration. Costs of administration of the Plan will
be paid by the Company.
          (f) Benefit Statements. The Company shall provide statements with
respect to Share Accounts and/or Interest-Bearing Accounts to participating
Non-Employee Directors on a periodic basis, but not less than annually, in such
form and at such time as it deems appropriate.
          (g) Governing Law. The validity, construction, and effect of the Plan
and any rules and regulations relating to the Plan shall be determined in
accordance with the laws of the State of Wisconsin and applicable federal law.

6



--------------------------------------------------------------------------------



 



          (h) Severability. If any provision of the Plan is or becomes or is
deemed to be invalid, illegal or unenforceable in any jurisdiction, or as to any
person, or would disqualify the Plan under any law deemed applicable by the
Administrator, such provision shall be construed or deemed amended to conform to
applicable laws, or if it cannot be so construed or deemed amended without, in
the determination of the Administrator, materially altering the intent of the
Plan, such provision shall be stricken as to such jurisdiction or person and the
remainder of the Plan shall remain in full force and effect.
          (i) Headings. Headings are given to the Sections and subsections of
the Plan solely as a convenience to facilitate reference. Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of the Plan or any provision thereof.
Section 13. Effective Date of the Plan.
          The Plan shall be effective as of August 1, 1993.

7



--------------------------------------------------------------------------------



 



Exhibit A
NOTICE OF ELECTION TO DEFER COMPENSATION UNDER MGIC INVESTMENT
CORPORATION DEFERRED COMPENSATION PLAN FOR NON-EMPLOYEE DIRECTORS
          The undersigned, being a Non-Employee Director of MGIC Investment
Corporation (the “Company”), hereby elects to participate in the Company’s
Deferred Compensation Plan for Non-Employee Directors (the “Deferred
Compensation Plan”) on the terms and conditions set forth in such Plan and
pursuant to the specific instructions below:

  I.   Percentage of Directors’ Compensation to be deferred for services
rendered during all Plan Year quarters beginning after the date of this Notice.
(Please list percentage of fees you wish to defer)

  A.                        Annual Retainer Fee     B.                       
Board and Committee Fees

  II.   Percentage of Compensation deferred to be converted into share units
(and credited to Share Account) and/or credited to Interest-Bearing Account.
(Please specify percentages)

  A.                        Share Units (Share Account)     B.  
                     Interest-Bearing Account

  III.   Method by which Share Account and/or Interest-Bearing Account
balance(s) shall be paid. (Please check one)

  A.  o  One lump-sum, payable on first business day of the calendar month
following the applicable Distribution Date     B.  o  In 1, 2, 3, 4, 5, 6, 7, 8,
9, 10 (please circle one number) annual installments commencing on the first
business day of the calendar month following the applicable Distribution Date
and continuing on the appropriate number of consecutive anniversaries of such
date.

  IV.   Optional designation of a Distribution Date other than death, Disability
or termination of service as a member of the Board of Directors of the Company,
whether by retirement or otherwise. (Please specify such other Distribution Date
if you desire).        
                                                            

8



--------------------------------------------------------------------------------



 



  V.   Designation of Beneficiary under the Deferred Compensation Plan, if any.
        Name and Address of Beneficiary:        
                                                                    
                                                                    
                                                            

All capitalized terms used but not defined herein shall have the meanings
assigned to them in the Deferred Compensation Plan.
Made and executed as of this                     day of                     ,
19                     .
                                                            
Director

9



--------------------------------------------------------------------------------



 



Exhibit B*
TRANSFER ELECTION UNDER MGIC INVESTMENT CORPORATION
DEFERRED COMPENSATION PLAN FOR NON-EMPLOYEE DIRECTORS
               The undersigned, being a non-employee director of MGIC Investment
Corporation (the “Company”) who has previously deferred Compensation under that
certain Deferred Director Fee Agreement, dated as of ___, with the Company (“Fee
Agreement”), hereby elects to convert the portion of such previously deferred
compensation set forth below, into share units, and thereby credit his or her
Share Account, under the Company’s Deferred Compensation Plan for Non-Employee
Directors (the “Deferred Compensation Plan”).

  I.   Percentage of Compensation previously deferred under the Fee Agreement to
be converted into share units and credited to my Share Account under the
Deferred Compensation Plan. (Please specify percentage)

                                                                   Percent

               I understand and agree that all amounts deferred under the Fee
Agreement not converted to share units as specified above shall be transferred
and credited to my Interest-Bearing Account under the Deferred Compensation
Plan.
               All capitalized terms used but not defined herein shall have the
meanings assigned to them in the Deferred Compensation Plan.
               Made and executed as of this ___day of ___, 19___.
                                                            
Director
 

*   This Election is no longer applicable. It was only available for
compensation which was deferred by a director before this Plan became effective.

10